Citation Nr: 1809801	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  16-34 423	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased special apportionment of the Veteran's VA disability compensation benefits on behalf of the appellant and the minor child of the Veteran together with the appellant, who is in the custody of the appellant.

2.  Entitlement to an effective date earlier than June 1, 2014, for the award of a special apportionment in the amount of $200 per month to the appellant and the minor child of the Veteran together with the appellant, who is in the custody of the appellant.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to January 2012.  He has been awarded the Iraq Campaign Medal with three campaign stars, among other decorations.  The appellant is his estranged wife and the custodian of their minor child.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2015 administrative determination by the Winston-Salem, North Carolina, RO.  The Veteran later relocated to Kansas, therefore, the Wichita, Kansas, RO, now has responsibility for the these matters.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The issue of entitlement to an effective date earlier than June 1, 2014, for the award of a special apportionment in the amount of $200 per month to the appellant and the minor child of the Veteran together with the appellant, who is in the custody of the appellant is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Despite having been notified of the importance of doing so, neither party to the case has provided sufficient information to allow the Board to determine whether the appellant is indeed experiencing economic hardship, or whether awarding an additional apportionment to the appellant would cause hardship to the Veteran.  



CONCLUSION OF LAW

The criteria establishing entitlement to an increased special apportionment of the Veteran's VA compensation benefits for the support of his estranged spouse and dependent minor child have not been met.  38 U.S.C. §§ 5107, 5307 (2012); 38 C.F.R. §§ 3.450, 3.451, 3.458 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that the Veteran has failed to support herself and their child adequately.  She asserts that they are experiencing financial hardship and she is requesting that VA grant a greater apportionment of the Veteran's benefits based upon such hardship.  

A claim for an apportionment is a "simultaneously contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102.  All interested parties are to be notified of the action taken by the agency of original jurisdiction in such a claim, and of the rights and time limit for initiation of an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  The Board notes that it appears that contested claim procedures have been followed in this appeal, and that there is neither evidence nor allegation to the contrary.  

The Board thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

In a June 2015 decision, the RO awarded the appellant a special apportionment based upon evidence of financial hardship.  A $200 monthly payment was approved, consisting of $125 monthly for the appellant, and $75 monthly for their minor child.  The appellant appealed this determination, asserting that the apportionment award is insufficient for her and her daughter to avoid economic hardship.  
  
When a Veteran's dependent children are not in his or her custody, all or any part of the compensation benefits payable may be apportioned as prescribed by the Secretary.  38 U.S.C. § 5307.

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides an apportionment may be paid if the Veteran is not residing with his or her spouse, or if the Veteran's children are not residing with the Veteran and the Veteran is not reasonably discharging his or her responsibility for the spouse's or children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents, and the apportionment claimants.  Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C. § 5307(a)(2); 38 C.F.R. §§ 3.450, 3.451.

A Veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a).

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).

Historically, the Veteran applied for VA compensation benefits prior to his discharge from service.  On that application, he reported being married to the appellant, listing her as his next of kin.  He also submitted a "Declaration of Status of Dependents" form, on which he listed the appellant as his spouse, one child with her, and a second child with another lady.  The RO granted his claims in March 2013, assigning a 70 percent combined disability rating effective as of the day following the Veteran's discharge from service.  The award included adjustment for his retired military pay, as well as dependency allowances for one spouse and two children.  
  
In May 2014, the RO received an application from the appellant for an apportionment of the Veteran's benefits to support herself and their child.  In the application, she wrote that she and her daughter were "just about homeless," as the Veteran had ceased paying the mortgage on their prior residence, and the house was in foreclosure.  She stated that she was going to have to apply for public assistance as they currently had no food or money.  She submitted copies of documents showing the home was in foreclosure, and information regarding her expenses and income from the year 2012.  She also submitted a court document showing that she had been awarded temporary custody of their child.  

In March 2015, the RO properly wrote to both the appellant and the Veteran requesting that they both provide information regarding their current expenses and income, explaining that the VA would not grant an apportionment if such would cause undue hardship to the Veteran.  Neither party responded to this request.

The RO made a decision on the appellant's request in June 2015, using the information she had previously provided, along with the information regarding the Veteran's income which is of record, including his VA benefit payments and his military retired pay.  Based upon this incomplete information, the RO awarded a special apportionment of $200 per month, representing $125 monthly for the appellant, and $75 monthly for their minor child, until she reaches the age of 18.  This award has been in effect since June 2014, and is the amount at issue herein.

During the following months, the appellant submitted a notice of disagreement with the amount of the apportionment award.  She also submitted allegations that the Veteran was working in addition to his VA compensation and retirement income, and that he had income from rental property as well.  

The appellant submitted an updated October 2014 County District Court Order requiring the Veteran to pay $910 per month in child support.  However, almost simultaneously, she asserted that he was behind in his court-ordered child support payments.  The appellant's attorney requested the Finance Agency which pays the Veteran's retirement benefits to garnish this amount of money from his retirement check, because he had not been paying into the Court-ordered child support system.  The attorney also requested that VA withhold $910 per month from his VA compensation.  Although documentation from the Finance Agency is incomplete, it does not appear that either of these actions was taken, despite the request.  

In January 2016, the same County District Court found that the Veteran had been only partially honoring his child support obligation.  The Court also found that the Veteran could afford to pay more money per month to the appellant and awarded postseparation support to the appellant, in addition to child support.  Therefore the Court ordered that the Veteran pay the appellant $950 per month and an additional $200 per month to repay the postseparation monies for which he was in arrears.  We note that in making these decisions, the Court had more information about the appellant's income and expenses as well as the Veteran's income and expenses than VA had.  According to the Court's order, the appellant's gross monthly income was approximately $2700, while the Veteran had income from employment, VA, and military retirement, which was imputed to be around $7030 per month.  

A February 2016 statement of financial information from the agency charged with collecting and disbursing child support in North Carolina reflects that the Veteran had in fact, paid most of what he owed, having paid approximately two-thirds of the amounts of child support and postseparation spousal support which he owed the appellant, and was behind on approximately one-third.

The appellant has submitted multiple statements to the effect that she and her daughter are experiencing financial hardship.  She has also submitted multiple documents pertaining to the Veteran's income:  a savings account statement, a single paystub, etc.  Unfortunately, these individual statements do not form a complete picture of the Veteran's financial situation over the years, although they are helpful to the Board in partially understanding his situation.  She also submitted a statement to the effect that her roof had been damaged by Hurricane Matthew, along with some photographs showing uprooted trees.  

Prior to issuing the June 2016 Statement of the Case, the RO again requested financial income and expense information from both the appellant and the Veteran.  Again neither one provided the requested information.  The Veteran did not respond at all, while the appellant sent further pleas about not having enough money, without any detail to support her pleas.  Thus, lacking sufficient information to identify actual hardship on the part of either party, the RO simply affirmed the prior decision, and continued the apportionment of $200 a month.

In March 2017, the appellant submitted a copy of a financial statement which the Veteran submitted to a Circuit Court in North Carolina in December 2016.  It is signed by the Veteran and indicates that his monthly income was approximately $3900, and that he was paying $910 a month for child support, along with $80 a month for the child's medical insurance premium.  

Also in the Veteran's VA file is a second apportionment award for two children born to the Veteran with another woman, to whom he is not married.  This award of $120 a month was implemented effective in June 2017.

With respect to an additional special apportionment, both the Veteran and the appellant have failed to submit sufficient evidence of income, financial resources, and expenses, (despite VA's multiple explicit requests) in order for any additional apportionment to be calculated with any accuracy. 38 C.F.R. § 3.451.  While the appellant provided some income and expense figures for herself for the year 2012, she has not provided further specific information.  Similarly, while the Court Order provides some further specifics, the VA does not have the complete picture which is necessary in this case to facilitate an equitable decision for all the parties.  Lastly, although foreclosure documents are of record pertaining to two different properties, complete documentation, such as whether the foreclosures were finalized, is not available.  

As a result, the Board does not have a current or complete picture of her income and expenses for the appeal period.  As noted above, it was incumbent upon the appellant to provide VA with the necessary financial information to establish her entitlement to an additional apportionment, including hardship, and she did not do so.  "The duty to assist is not always a one-way street.  If [the appellant] wishes help, [she] cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  In short, the appellant has not adequately demonstrated undue hardship to herself or to the minor child if an apportionment is denied in this case.

The evidence affirmatively shows that the Veteran has at least two and often three sources of income, as he has held multiple jobs since his retirement from service.  He has partly, but not entirely, paid his Court-ordered child support.  We are forced to rely heavily upon the conclusions reached by the Court that ordered such child support, as it is clear the Veteran and the appellant provided more complete information to that Court.  It appears, based upon the incomplete information available to the Board, that the Court ordered an amount of money which would balance the Veteran's income with his own expenses and with his obligations to his estranged wife and child.  

We encourage the Veteran to fully pay his obligations in this regard, because it is not the role of VA to essentially "catch-up" any amount of money which the Veteran is already obligated to pay by the state child support system.  Rather, the VA special apportionment is designed to ensure that neither party experiences economic hardship to the extent possible within available resources.  In this analysis, the court-ordered child support is simply one of the Veteran's expenses which VA must take into account in evaluating hardship.  If the Veteran makes the complete payments ordered by the Court, in addition with the VA apportionment already in effect, it appears that his wife and child will have adequate support, as long as they keep their expenses modest. 

The Board notes that the Veteran has two other minor children for whom he is also providing financial support, to include the second recently-granted apportionment.  In other words, there is not enough information to determine whether an additional apportionment would cause hardship to the Veteran either.  However, we also emphasize that the Veteran has not contested or objected to the appellant's claim for apportionment in any way.  If the current apportionments do cause a demonstrable hardship for the Veteran in the future, he is encouraged to notify the VA of this situation.

We observe that both parties have been adequately notified of the necessity of providing financial information to VA.  The Veteran was requested to send information and supporting documentation in March 2015, March 2016, and July 2017.  He did not respond to any of these requests.  The appellant has been notified of the necessity also, in letters of July 2015, October 2016, and February 2017.  Additionally, both parties received copies of the Statement of the Case, which clearly set forth the basis for the denial of an increased special apportionment.  

Following careful review, the Board holds that the appellant has not presented enough information for the Board to award her an additional apportionment.  She simply has not substantiated her claim of financial hardship.  We will therefore leave the current apportionment award undisturbed.  An additional apportionment is denied.



ORDER

An increased special apportionment of the Veteran's disability compensation benefits is denied.


REMAND

In her August 2015 Notice of Disagreement, the appellant specifically disagreed with the June 1, 2014, effective date assigned to the grant of apportionment.  The RO has not yet addressed this aspect of the appellant's notice of disagreement.  No notice regarding the governing laws and regulations and the rationale for selecting the current effective date of June 1, 2014, has been provided to either the appellant or the Veteran.  

The Board observes that governing regulation provides that in original apportionment claims, the effective date of the apportionment must be assigned in accordance with the facts found.  38 CFR 3.400(e).  We also note that the appellant submitted her claim for apportionment as soon as the RO granted service connection to Veteran, which was properly granted effective the day following his discharge from service.  Additionally, the record already contains her financial info from 2012.  

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the appellant has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the appellant so desires.

Accordingly, the case is REMANDED for the following action:

The RO should furnish the appellant and the Veteran with a Statement of the Case pertaining to the issue of entitlement to an earlier effective date for the grant of apportionment benefits.  Any evidentiary development deemed helpful to review of this matter should be performed as well.  This claim will not be returned to the Board unless the appellant perfects an appeal by filing a timely substantive appeal. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


